STONE, J.
Under the uniform rulings of this court, and by the very terms of the statute, we feel constrained to reverse the ruling of the circuit court in this cause. All our ’ decisions hold that a sale of the corpus of the wife’s statutory separate estate is void, unless it be in writing, signed by *92husband and wife, and attested or acknowledged as required by law. — Eevised Code, §§ 2373, 1552; Drake v. Glover, 30 Ala. 382; Whitman v. Abernathy, 33 Ala. 154; Canty v. Sanderford, 37 Ala. 92; Alexander v. Saulsbury, id. 376; Warfield v. Ravesies, 38 Ala. 521.
Eeversed and remanded.